Citation Nr: 0015749	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  97-32 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the lumbar 
spine and hands.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to July 
1992.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Phoenix, 
Arizona, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefit sought.

The veteran failed to report for his scheduled January 1999 
hearing before a Member of the Board at the local VARO.

In May 1999, the Board remanded this case to the RO to afford 
the veteran's local representative an opportunity to submit 
argument so that the veteran might be fully represented.  
Following compliance, this case has been returned to the 
Board for appropriate disposition.


REMAND

In its May 2000 Informal Hearing Presentation, the veteran's 
representative noted that the veteran's complete service 
medical records have not been obtained and associated with 
his claims folder.  The representative also acknowledged that 
the RO had on occasion requested that the service department 
conduct searches for additional medical records pertaining to 
the veteran; the last request was made in May 1996.  
Notwithstanding, the representative has aptly noted that no 
requests for information were made to the veteran's Army 
reserve unit.

The veteran's DD Form 214 shows that upon discharge, he had a 
reserve obligation.  As such, command was transferred to 
"USAR CTRL GP/IRR/ARPERCEN/ST. LOUIS, MO."

In response to the RO's May 1996 letter, the veteran 
submitted a handwritten note in which he states, in pertinent 
part, "[o]n 27, July 1992, all medical records were given to 
the PAC office upon my ETS.  From 27, July 1992 until July of 
1994 St. Louis was informed regularly of all IRR updates by 
mail."

Prior to rendering a final decision as to whether the 
veteran's claim for entitlement to service connection is 
well-grounded, the VA has a responsibility to obtain all 
service records.  See Hayre v. West, 188 F. 3d 1327 (Fed. 
Cir. 1999).  This responsibility is heightened when the 
putative records are in the control of a governmental agency 
and where, as here, the reliability and relevance of the 
records are dependent upon their source.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992). "The only way to 
adjudicate a veteran's claim properly and fairly is to obtain 
all pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992); cf. Simington v. Brown, 9 Vet. App. 334, 335 
(1996) (per curiam order); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Consequently, the Board finds that 
additional assistance is still necessary in this case.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following:

1.  An appropriate official at the RO 
should contact "USAR CTRL 
GP/IRR/ARPERCEN/ST. LOUIS, MO," and 
request that they conduct a search and 
provide copies of any additional 
inpatient, clinical, hospital or 
laboratory reports pertaining to the 
veteran.  In addition, a copy of the 
veteran's service personnel records 
should also be obtained.  The RO should 
proceed with all reasonable follow-up 
referrals that may be indicated by this 
inquiry. All records received in response 
to these requests, including 
documentation of any negative results of 
search inquiries, should be associated 
with the claims folder.

2.  The RO must re-adjudicate the 
veteran's claim for service connection 
arthritis of the lumbar spine and hands.  
If this determination remains unfavorable 
to the veteran in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case. The purpose of the REMAND is to 
accord due process of law. No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


